DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-17 are pending in the instant invention.  According to the Listing of Claims, filed July 1, 2022, claims 1-15 were amended and claims 16 and 17 were added.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 17/284,824, filed April 13, 2021, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2019/065488, filed September 10, 2019, claims priority under 35 U.S.C. § 119(a-d) to JP 2018-194682, filed October 15, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes claims 1-15, drawn to a method for the treatment of schizophrenia in a patient in need thereof, wherein the method comprises administering… fasudil, shown to the right, or a pharmacologically acceptable salt or hydrate thereof.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 15, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments, filed June 28, 2022, and/or the Listing of Claims, filed July 1, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-17 is contained within.

Reasons for Allowance

	Claims 1-17 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method for the treatment of schizophrenia in a patient in need thereof, as recited in claim 1.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of administering to the patient a therapeutically effective amount of fasudil, or a pharmaco-logically acceptable salt or hydrate thereof.  This methodical step is present in the method for the treatment of schizophrenia in a patient in need thereof, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“A method for the treatment of schizophrenia in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of fasudil, or a pharmacologically acceptable salt or hydrate thereof.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 1, wherein the fasudil, or the pharmacologically acceptable salt or hydrate thereof, is hexahydro-1-(5-isoquinolinesulfonyl)-1H-1,4-diazepine monohydrochloride hemihydrate.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 1, wherein the method comprises administering to the patient once to several times a day a therapeutically effective amount of the fasudil, or the pharmacologically acceptable salt or hydrate thereof.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 1, wherein the method comprises administering to the patient once every two days a therapeutically effective amount of the fasudil, or the pharmacologically acceptable salt or hydrate thereof.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 1, wherein the method comprises administering to the patient once every three days a therapeutically effective amount of the fasudil, or the pharmacologically acceptable salt or hydrate thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 1, wherein the method comprises orally administering to the patient a therapeutically effective amount of the fasudil, or the pharmacologically acceptable salt or hydrate thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 1, wherein the method comprises administering to the patient a therapeutically effective amount of the fasudil, or the pharmacologically acceptable salt or hydrate thereof, in combination with one or more additional active ingredients selected from the group consisting of aripiprazole, asenapine, blonanserin, bromperidol, carpipramine, chlorpromazine, clocapramine, clozapine, fluphenazine, haloperidol, levomepromazine, moperone, mosapramine, nemonapride, olanzapine, paliperidone, perospirone, perphenazine, pimozide, propericiazine, quetiapine, risperidone, spiperone, sulpiride, sultopride, tiapride, and zolpidem.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 1, wherein the schizophrenia is associated with dysfunction of ARHGAP10.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the dysfunction of ARHGAP10 is a deletion in the ARHGAP10 gene or a deletion of the ARHGAP10 gene.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the dysfunction of ARHGAP10 is an amino acid substitution of proline for serine at residue 490 (Ser490Pro).”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the fasudil, or the pharmacologically acceptable salt or hydrate thereof, normalizes dysfunction of ARHGAP10.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the fasudil, or the pharmacologically acceptable salt or hydrate thereof, is hexahydro-1-(5-isoquinolinesulfonyl)-1H-1,4-diazepine monohydrochloride hemihydrate.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the method comprises administering to the patient once to several times a day a therapeutically effective amount of the fasudil, or the pharmacologically acceptable salt or hydrate thereof.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the method comprises administering to the patient once every two days a therapeutically effective amount of the fasudil, or the pharmacologically acceptable salt or hydrate thereof.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the method comprises administering to the patient once every three days a therapeutically effective amount of the fasudil, or the pharmacologically acceptable salt or hydrate thereof.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the method comprises orally administering to the patient a therapeutically effective amount of the fasudil, or the pharmacologically acceptable salt or hydrate thereof.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 8, wherein the method comprises administering to the patient a therapeutically effective amount of the fasudil, or the pharmacologically acceptable salt or hydrate thereof, in combination with one or more additional active ingredients selected from the group consisting of aripiprazole, asenapine, blonanserin, bromperidol, carpipramine, chlorpromazine, clocapramine, clozapine, fluphenazine, haloperidol, levomepromazine, moperone, mosapramine, nemonapride, olanzapine, paliperidone, perospirone, perphenazine, pimozide, propericiazine, quetiapine, risperidone, spiperone, sulpiride, sultopride, tiapride, and zolpidem.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Stephanie R. Amoroso (Reg. No. 51,401) on July 1, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624